Citation Nr: 0112059	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  98-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2. Entitlement to service connection for a prostate disorder.

3. Entitlement to service connection for the residuals of 
hernia surgery.

4. Entitlement to service connection for degenerative disc 
disease of the lower back.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have a current psychiatric disorder.

3.   The veteran did not have a prostate, hernia, or lower 
back disorder during service or within any applicable 
presumptive period.


CONCLUSIONS OF LAW

1.  The veteran does not have at this time a psychiatric 
disorder which was incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

2.  The veteran does not have a prostate disorder which was 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).



3.  The veteran does not have residuals of hernia surgery 
which were incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2000).

4.  The veteran does not have a degenerative disc disease of 
the lower back which was incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of 
the Statement of the Case issued during the pendency of this 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claims.  The veteran 
was afforded VA examinations and the RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In fact, the RO sent a letter to the veteran 
in March 1998 specifically requesting evidence to show that 
the alleged disorders were incurred in or aggravated by 
military service, but the veteran did not respond to that 
request nor has he identified any post-service treatment 
records.  The veteran was also given the opportunity to 
appear and testify before either an RO Hearing Officer or a 
member of the Board to advance any and all arguments in 
favor of his claims, but he declined to do so.  Accordingly, 
the Board finds that the veteran will not be prejudiced by 
its consideration of his claims pursuant to the Veterans 
Claims Assistance Act of 2000 insofar as VA has already met 
all obligations to the veteran under this new legislation 
and a remand would only serve to further delay resolution of 
the veteran's claims.


Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
There mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Grober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The evidence of record reflects that the veteran served 
honorably for eighteen years with no medical treatment for a 
prostate problem, a hernia, or lower back pain while in 
service.  In May 1972, the veteran complained of being 
nervous for about two months.  He was treated for paranoid 
schizophrenia and underwent a Medical Board review in August 
1972.  The Board found that the veteran's acute schizophrenia 
did not exist prior to service, that it might be permanent, 
and that he was unfit for service.  Consequently, the veteran 
was discharged from active service in September 1972.

In November 1997, the veteran filed an application for VA 
compensation and requested service connection for the 
residuals of a nervous breakdown which occurred in 1972, 
degenerative disc disease of the lower back which began in 
1960, and prostate problems and the residuals of hernia 
surgery which occurred in 1992.  The RO requested information 
from the veteran in a March 1998 letter, but the veteran did 
not respond.  As a result, the RO was unable to request post-
service treatment records.

In March 1998, the veteran underwent VA examination and 
related seeing a chiropractor subsequent to service.  He 
related, however, that he had not had any neck or back pain 
in four years.  Upon examination, the veteran was found to 
have normal ranges of motion in his spine and extremities 
with no evidence of tenderness, weakness, or painful motion.  
X-rays showed degenerative changes at the L5-S1 level and the 
examiner diagnosed low back pain syndrome with degenerative 
disease and no radiculopathy.

In April 1998, the veteran underwent psychiatric VA 
examination and related having no treatment for mental or 
emotional problems since his discharge from service.  His 
only complaints were of indecisiveness and difficulty 
sleeping as a result of prostatic hypertrophy.  Following a 
complete mental examination, there were no psychiatric 
diagnoses rendered and a Global Assessment of Functioning 
score of 90 was assigned to the veteran.

I.  Mental Disorder

The evidence clearly shows that the veteran was treated for a 
mental disorder during service and was, in fact, discharged 
from the service as a result of being found unfit for duty 
due to acute paranoid schizophrenia.  Although the veteran 
experienced a mental disorder during service which did not 
exist prior to his service, there is no evidence of a current 
psychiatric disorder.  Absent evidence of a current 
disability, service connection cannot be granted pursuant to 
38 C.F.R. § 3.303.  Also see Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.")


II.  Prostate Disorder

The evidence of record is void of any treatment during 
service for a prostate disorder as well as any complaints 
which could be construed as the early signs of a prostate 
problem.  There is no evidence of a chronic disease 
continuously treated since service and the veteran indicated 
in his application for VA compensation that his prostate 
complaints began in 1992.  Absent evidence of a disease or 
injury which began in service or within an applicable 
presumptive period, service connection cannot be granted 
pursuant to 38 C.F.R. § 3.303.

III.  The residuals of hernia surgery

The evidence of record is void of any treatment during 
service for a hernia.  The service medical records do not 
contain any complaints which could be construed as the early 
signs of a hernia.  There is no evidence of a chronic disease 
continuously treated since service and the veteran indicated 
in his application for VA compensation that his hernia 
surgery was performed in 1992.  Absent evidence of a disease 
or injury which began in service or within an applicable 
presumptive period, service connection cannot be granted 
pursuant to 38 C.F.R. § 3.303.

IV.  Degenerative Disc Disease

The evidence of record is void of any treatment during 
service for lower back pain.  There is no evidence of a 
chronic disease continuously treated since service and there 
in no evidence of an injury during service which could have 
effected the veteran's lower back.  The veteran related to a 
VA examiner in 1998 that he had not experienced any back 
complaints in four years, however, x-ray findings showed 
degenerative changes in the lower lumbar spine.  Absent 
evidence of a disease or injury which began in service or 
within an applicable presumptive period, service connection 
cannot be granted pursuant to 38 C.F.R. § 3.303.


V.  Summary

Based on the evidence as outlined above, service connection 
cannot be granted for the residuals of a nervous breakdown, a 
prostate disorder, residuals of hernia surgery, or for 
degenerative disc disease of the lower back.  In reaching 
this conclusion, the Board acknowledges that, under the prior 
and revised provisions of 38 C.F.R. § 5107(b), the benefit of 
the doubt is to be resolved in the veteran's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  In this 
case, however, the preponderance of the evidence is against 
the veteran's claims so the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for a prostate disorder is 
denied.

Entitlement to service connection for the residuals of hernia 
surgery is denied.

Entitlement to service connection for degenerative disc 
disease of the lower back is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

